
	

114 S2048 IS: Keeping Our Commitment to Ending Veteran Homelessness Act of 2015
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2048
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2015
			Ms. Hirono (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend authorities relating to homeless veterans, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Keeping Our Commitment to Ending Veteran Homelessness Act of 2015. 2.Extension of authorities relating to homeless veterans (a)Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2015 and inserting 2016.
			(b)Extension of authority for homeless women veterans and homeless veterans with children
 reintegration programSection 2021A(f)(1) of such title is amended by striking 2015 and inserting 2016. (c)Extension of authority To provide referral and counseling services for certain veterans at risk of homelessnessSection 2023(d) of such title is amended by striking September 30, 2015 and inserting September 30, 2016.
			(d)Extension of authority for treatment and rehabilitation services for seriously mentally ill and
			 homeless veterans
 (1)General treatmentSection 2031(b) of such title is amended by striking September 30, 2015 and inserting September 30, 2016. (2)Additional services at certain locationsSection 2033(d) of such title is amended by striking September 30, 2015 and inserting September 30, 2016.
 (e)Extension of authority To provide housing assistance for homeless veteransSection 2041(c) of such title is amended by striking September 30, 2015 and inserting September 30, 2016. (f)Extension of authority To provide financial assistance for supportive services for very low-Income veteran families in permanent housingSection 2044(e)(1)(E) of such title is amended by striking 2015 and inserting 2016.
 (g)Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) of such title is amended by striking 2015 and inserting 2016. (h)Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) of such title is amended by striking December 31, 2015 and inserting December 31, 2016.
			
